61 So. 3d 1184 (2011)
James E. LANG, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1447.
District Court of Appeal of Florida, First District.
April 21, 2011.
Rehearing Denied May 31, 2011.
James E. Lang, pro se, Petitioner.
*1185 Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
James E. Lang's "petition for permission to file a habeas corpus petition alleging manifest injustice in the county where incarcerated, or motion to certify conflict with Second District Court of Appeal concerning habeas corpus usage, or motion for permission to file manifest injustice habeas corpus with this court" will be treated by this court as a habeas corpus petition. In case number 1D11-0739 Lang has appealed the order of the Circuit Court for Dixie County which transferred his habeas corpus petition to the Circuit Court for Pinellas County, where Lang was sentenced. Because he has invoked an adequate and available legal remedy in that appeal, the instant petition for writ of habeas corpus is denied.
BENTON, C.J., WEBSTER and VAN NORTWICK, JJ., concur.